Citation Nr: 0844816	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.

3.  Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.  

5.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

The Board addresses the claim of entitlement to a TDIU in the 
REMAND section of this decision, below, and REMANDS this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Asthma is not related to the veteran's active service.

3.  In a rating decision dated March 2000, the RO last denied 
the veteran's claim of entitlement to service connection for 
allergic rhinitis.

4.  The RO notified the veteran of the March 2000 rating 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal it to the Board.

5.  The evidence received since March 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for allergic rhinitis and does not raise a 
reasonable possibility of substantiating that claim.  

6.  From May 2004 to June 2007, the veteran's bipolar 
disorder manifested as intermittent night awakenings and 
memory problems and was fairly well controlled with 
medication.

7.  Since July 2007, the veteran's bipolar disorder has 
improved, manifesting as a nervous and tense affect, stress, 
intermittent depression, and moderately impaired 
concentration and attention, been well controlled with 
medication, and resulted in no social impairment.  

8.  The veteran has not had a recurrence of a duodenal ulcer 
since his discharge from service and his gastrointestinal 
symptoms, thought to be due to unrelated gastroesophageal 
reflux disease, are no more than mild, manifesting daily as 
nausea and intermittently as heartburn and reflux, but not 
affecting his occupational functioning or activities of daily 
living.    

9.  The veteran's hypertension is well controlled with 
medication and, since 2004, has not been higher than 179/96.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).

2.  The March 2000 rating decision, in which the RO denied 
the veteran's claim of entitlement to service connection for 
allergic rhinitis, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for allergic 
rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

4.  The criteria for entitlement to an evaluation in excess 
of 30 percent for bipolar disorder are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2008).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for duodenal ulcer are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7305 (2008).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant. 
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 
(2006). In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated May 2004 and May 2008, the first sent 
before initially deciding those claims in a rating decision 
dated in September 2004.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
March 2006 and September 2007, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings, effective dates and claims for increased evaluations 
for the disabilities at issue in this decision.  As well, the 
RO identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to send to VA all 
requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to his 
claims, including service treatment records and post-service 
VA and private treatment records.  The RO also conducted 
medical inquiry in support of the veteran's claims for 
increased evaluations by affording the veteran VA 
examinations, during which examiners discussed the severity 
of the veteran's psychiatric and ulcer disabilities and 
hypertension.  The veteran does not now assert that the 
reports of these examinations are inadequate to decide his 
claims for increased evaluations.  

The RO did not afford the veteran VA examinations in support 
of his claims for service connection for asthma or for the 
reopening of the previously denied claim of entitlement to 
service connection for allergic rhinitis; however, such 
action need not be taken.  Rather, according to pertinent 
statutory and regulatory provisions, because the evidence 
fails to establish an in-service event or injury to which a 
current disability could be related, it would be futile to 
remand for an opinion discussing a possible relationship 
between that disability and service.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran claims entitlement to service connection for 
asthma.  He asserts that his service medical records reflect 
that he has this disability as well as associated allergies 
and bronchitis.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents reflect that the veteran has 
received frequent treatment for respiratory complaints, 
breathing difficulties, and bronchial abnormalities since his 
discharge from service.  With two exceptions, medical 
professional attributed these complaints and abnormalities to 
disabilities other than asthma, including, in part, 
allergies, allergic rhinitis, sinusitis, bronchitis, flu 
syndrome and colds.  Once in 1999 and once in 2004, however, 
medical professionals diagnosed asthma.  The Board finds 
these diagnoses sufficient evidence that the veteran 
currently has asthma.  The question thus becomes whether the 
asthma is related to the veteran's active service.     

According to the veteran's service treatment records, during 
service, the veteran expressed similar respiratory 
complaints, but again, medical professionals attributed them 
to sinusitis, viral pharyngitis, flu syndrome, and colds, not 
to asthma.  A medical professional first diagnosed the 
veteran with this disability in 1999.  Since then, other than 
the veteran, nobody has related the asthma to the veteran's 
service.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that his asthma is related to his active 
service.  Such assertions may not be considered competent 
evidence of a nexus, however, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition or provide an 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

The earliest medical evidence reflecting diagnoses of asthma 
is dated in 1999, many years following the veteran's 
discharge from active service.  Such a lapse of time weighs 
heavily against the veteran's claim.  See Maxson v. Gober, 
230 F.3rd  1330, 1333 (Fed. Cir. 2000).

In light of the foregoing, the Board finds that asthma is not 
related to the veteran's active service.  Based on this 
finding, the Board concludes that asthma was not incurred in 
or aggravated by service.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for allergic rhinitis on multiple 
occasions, including in a rating decision dated March 2000.  
The RO last denied this claim on the basis that this 
disability was not incurred in or aggravated by service.  The 
RO based this conclusion on a finding that, although post-
service medical records show treatment for this disability 
after discharge, there is no record of such treatment in 
service.  In deciding the claim, the RO considered the 
veteran's service treatment records, post-service VA and 
private treatment records, reports of VA examinations, and 
the veteran's and his representative's written statements.  

The RO notified the veteran of the March 2000 rating decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal it to the Board.  The March 2000 
rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The veteran attempted to reopen his claim of entitlement to 
service connection for allergic rhinitis by written statement 
received in May 2004.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's March 2000 rating decision includes VA 
records, reports of VA examinations, and written statements 
of the veteran and his representative.  This evidence is new 
as it was not previously submitted to agency decisionmakers 
and is neither cumulative, nor redundant of the evidence of 
record at the time of the last prior final denial.  This 
evidence is not material, however, because, by itself or when 
considered with the evidence previously of record, it does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for allergic rhinitis.  In 
addition, it does not raise a reasonable possibility of 
substantiating that claim.  

More specifically, the new written statements reflect the 
veteran's belief that his allergic rhinitis is related to 
service and was first diagnosed therein.  The new VA 
treatment records and reports of VA examinations reflect 
continued, frequent treatment for such disability.  None of 
this evidence shows that the veteran was treated in service 
for this disability, or that it was incurred in or aggravated 
by service.  This same lack of evidence formed the basis of 
the RO's last final denial of the veteran's claim for service 
connection for allergic rhinitis.

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the claim 
of entitlement to service connection for allergic rhinitis.  



C.  Claims for Increased Evaluations

The veteran claims entitlement to increased evaluations for 
psychiatric and ulcer disabilities and hypertension.  He 
asserts that the evaluations assigned these disabilities do 
not accurately reflect the severity of his associated 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

i.  Bipolar Disorder

The veteran asserts that his psychiatric disability manifests 
as constant stress and sleep disturbances, periods of 
disorientation, and increasing short-term memory loss, and is 
moderate and manageable by medication.  

The RO has evaluated the veteran's psychiatric disability as 
30 percent disabling pursuant to DC 9432, which governs 
ratings of bipolar disorder.  This DC provides that a 10 
percent evaluation is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9432 (2008).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness." Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's psychiatric 
disability picture does not more nearly approximate the 
criteria for an increased evaluation during any period of 
time at issue in this appeal.    

In May 2002, the veteran was laid off secondary to an 
economic downturn.  In August 2002, he became homeless.  The 
same year, he began seeking treatment for sadness and 
sleeping difficulties.  In December 2002, he underwent a 
psychiatric assessment for treatment purposes, during which 
he reported the previously noted complaints as well as low 
energy and interest, social isolation, suicidal ideation, and 
periods of hypomania.  The physician noted a low mood and 
depression, assigned GAF scores of 55 (admission) and 65 
(last year), and prescribed medication.  During a January VA 
outpatient treatment visit, the veteran reported improvement 
with medication.  He indicated that he had been sleeping 
well, was not depressed or hypomanic and wanted to go back to 
college.   

During a VA examination conducted in January 2003, an 
examiner noted that the veteran was mildly down, handled life 
reasonably, and took life's happenings in stride.  The 
examiner diagnosed psychophysiologic reaction and mild 
dysthymia and assigned the veteran a Global Assessment of 
Functioning (GAF) score of 70. 

In March 2004, the veteran was hospitalized for six days for 
bipolar disorder manifested as mood disturbances, a blunted 
affect, increasing depression, sleeping difficulties, and 
poor concentration and energy.  On admission the veteran 
reported that he had discontinued his medication a couple of 
weeks prior to the hospitalization.  Medical personnel thus 
started the veteran on the appropriate medications, after 
which the veteran's mood improved and he became stable for 
discharge.  Medical personnel noted the following GAF scores 
prior to and during the admission: 28 (on admission); 40 (on 
discharge); and 50 (last year).  

Two months later, in May 2004, the veteran filed a claim for 
an increased evaluation for bipolar disorder.  He asserted 
that this disability had worsened, necessitating 
hospitalization.  Since then, the veteran has undergone 
additional VA examinations and sought treatment for 
psychiatric complaints.  

During treatment visits in June 2004, the veteran reported a 
normal mood, intermittent awakenings at night, no manic 
episodes or suicidal or homicidal ideation, and good energy, 
appetite and interests.  He also reported that he had been 
symptom free since a physician had increased one of his 
medications to 100mg.

During a VA examination conducted in July 2004, an examiner 
indicated that the veteran was undergoing frequent 
psychiatric treatment, but then had no psychiatric 
abnormalities.  The examiner opined that the veteran's 
bipolar disorder was fairly well controlled with his 
medications.  He assigned a GAF score of 60 and explained 
that the veteran was intelligent with numerous physical 
conditions that interfered with his ability to work.   

The veteran failed to show up for scheduled VA outpatient 
treatment appointments from September 2004 to March 2005.  In 
April 2005, he reported, as scheduled, and indicated that he 
had run out of medication.  He then failed to show up at 
appointments scheduled in July 2005.  At the end of the 
month, however, he reported, as scheduled, and indicated that 
he had a stable mood.  From August 2005 to October 2006, the 
veteran had no mental health appointments. 

During a VA examination conducted in November 2006, the 
veteran reported that he felt stressed out all of the time, 
had chronic insomnia and increasing problems with short-term 
memory and disorientation, and was reexperiencing hypomanic 
behavior.  The veteran reported that he lived alone, was 
looking for a job, got along pretty well with people, and was 
on good terms with his 10 siblings.  The examiner noted that 
the veteran's memory problems were causing significant 
difficulties with his treatment compliance and efforts to 
obtain employment.  The examiner indicated that the veteran's 
bipolar disorder was largely controlled with medication.  She 
assigned a GAF score of 60 and explained that there was no 
evidence of record indicating that this condition had 
worsened over time.  She further explained that the veteran 
had not been compliant with treatment appointments partly due 
to forgetfulness and partly due to memory problems, the 
latter of which were possibly due to strokes and other 
medical conditions.  

In July 2007, the veteran moved to his elderly brother's 
house to become his brother's caretaker.  During a VA 
examination conducted in December 2007, the veteran indicated 
that he was stressed secondary to having to care for his 
brother.  He characterized his psychiatric symptoms as 
moderate, manageable with medication.  He indicated that he 
did not attribute his lack of employment to psychiatric 
symptoms.  The examiner indicated that the veteran had a 
slightly nervous and tense affect, intermittent depression, 
moderately impaired concentration and attention, moderate 
psychological insight, and no social impairment.  The 
examiner diagnosed bipolar disorder in remission with 
effective medication management, assigned a GAF score of 65, 
and explained that the symptoms of the veteran's bipolar 
disorder had lessened since November 2006 and were well 
controlled.

Since discharge from service, the veteran's psychiatric 
disability has waxed and waned depending on the veteran's 
life circumstances and medication compliance.  Prior to July 
1984, it was mildly to moderately disabling.  In July 1984, 
secondary to fall from a second-story burning building, it 
became temporarily aggravated.  By October 1985, it was again 
mildly disabling.  It remained so until March 2004, when the 
veteran was hospitalized for failing to take his medication.  
Following a medication correction, the veteran's psychiatric 
disability stabilized.

From May 2004 to June 2007, this disability manifested as 
intermittent night awakenings and memory problems and was 
fairly well controlled with medication.  Such symptoms are 
contemplated in the 30 percent evaluation assigned the 
veteran's psychiatric disability during this time period.  
There is no evidence of record establishing that these 
symptoms caused occupational or social impairment.  The 
veteran admitted that he was laid off secondary to an 
economic downturn and indicated that he did not believe his 
employability was affected by his psychiatric symptoms.  In 
the absence of evidence of additional symptomatology causing 
more severe occupational and social impairment, an evaluation 
in excess of 30 percent may not be assigned under DC 9432.  

Since July 2007, the veteran's bipolar disorder has 
manifested as additional symptomatology, including a nervous 
and tense affect, stress, intermittent depression, and 
moderately impaired concentration and attention.  However, 
according to a VA examiner, the disorder has improved, is 
well controlled with medication and causes no social 
impairment.  Again, in the absence of evidence of more severe 
occupational and social impairment, an evaluation in excess 
of 30 percent may not be assigned under DC 9432.  

ii.  Duodenal Ulcer

The RO has evaluated the veteran's ulcer disability as 10 
percent disabling pursuant to DC 7305.  This DC provides that 
a 10 percent evaluation is assignable for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent evaluation is assignable for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times yearly averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation 
is assignable for a moderately severe duodenal ulcer; less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation is assignable for a 
severe duodenal ulcer; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, DC 7305 (2008).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's ulcer disability 
picture does not more nearly approximate the criteria for an 
increased evaluation during any period of time at issue in 
this appeal.     

During a VA examination conducted in January 2003, the 
veteran reported epigastric distress and pain, indigestion, 
an acid taste in his mouth and heartburn.  The examiner noted 
a slightly tender epigastrium, which he diagnosed as peptic 
ulcer disease and gastroesophageal reflux disease (GERD), 
possibly, but most likely not, related to the ulcer disease.

During a VA examination conducted in July 2004, the veteran 
reported vomiting, the belching of sour material into the 
throat, and frequent heartburn.  The examiner noted moderate 
epigastric tenderness, which he thought suggested GERD.  
Based on his uncertainty, he ordered testing, which revealed 
a large gastric bezoar.  This finding was not evident on an 
upper gastrointestinal series conducted in October 2006 as 
part of another VA examination.  During that examination, an 
examiner noted no gastrointestinal abnormalities. 

During a VA examination conducted in December 2007, the 
veteran reported nausea daily, for which he took medication 
with good response.  He indicated that his gastrointestinal 
symptoms had no effect on his occupational functioning and 
activities of daily living.  An examiner noted no 
abnormalities, indicated that the first and only time the 
veteran had a duodenal ulcer was in 1968, and concluded that 
the veteran did not have such a condition on examination.  

Since 2003, the veteran has reported gastrointestinal 
complaints.  However, no medical professional has attributed 
such complaints to a duodenal ulcer.  Moreover, even 
considering the 2004 testing results sufficient to represent 
a recurrence of an ulcer, considering those results in 
conjunction with the veteran's reported gastrointestinal 
complaints does not establish his entitlement to an 
evaluation in excess of 10 percent for a duodenal ulcer.  
Since 2003, the veteran has not had severe gastrointestinal 
symptoms two or three times yearly averaging 10 days in 
duration, or a gastrointestinal disability manifested 
continuously as moderate symptoms.  Rather, according to the 
veteran, he experiences nausea daily and other symptoms, 
including reflux and vomiting intermittently, which have no 
effect, let alone a moderate or severe effect, on his daily 
activities and occupational functioning.  An evaluation in 
excess of 10 percent is thus not assignable under DC 7305.

iii.  Hypertension

The RO has evaluated the veteran's hypertension as 10 percent 
disabling pursuant to DC 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  This DC provides that a 10 percent 
evaluation is assignable for diastolic pressure of 
predominantly 100 or more, or; systolic pressure of 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is assignable for 
diastolic pressure of predominantly 110 or more, or; systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation is assignable for diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure of predominantly 130 or 
more.  38 C.F.R. § 4.104, DC 7101 (2008). 

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's hypertension 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under DC 7101 during any 
period of time at issue in this appeal.     

Post-service treatment records demonstrate that veteran has 
never had diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  

During outpatient treatment visits conducted from 2000 to 
2002, the veteran had blood pressure readings of 139/83, 
107/74, 138/83, 121/74, 108/70, 123/79, 128/87, 128/77. 
123/81, 134/83, 129/77, 120/80, 118/73, 129/77, 125/79, 
150/88, 117/71, 124/84 (twice), 132/87, 126/87 (twice), 
105/69 (twice), 126/87, 114/70 (twice), 136/83, 115/76, 
117/83, 118/60 (twice), 115/73, 112/69, 141/90, 127/89, 
132/83, 139/81, and 126/87.  During VA examinations conducted 
in March 2001 and January 2003, examiners again noted that 
the veteran had very good control of his blood pressure.  One 
characterized the hypertension as mild.  On these dates, the 
veteran's blood pressure readings were 120/74 and 140/88.  

Since the veteran filed his claim for an increased evaluation 
for hypertension, he has continued to seek treatment for this 
condition and has undergone VA examinations.  During 
examinations, including those conducted in July 2004, October 
2006 and December 2007, examiners indicated that the 
veteran's hypertension was adequately controlled with 
medication.  They based this conclusion on blood pressure 
readings of 118/84, 120/80, 118/80, 130/80, 152/88, 154/87 
and 147/85.  During treatment visits, the veteran had blood 
pressure readings of 139/82 (thrice), 142/92, 129/80 (twice), 
145/91, 129/80, 135/80, 137/94 (twice), 135/78 (twice), 
108/74, 128/87, 124/77 (twice), 112/68 (twice), 128/70, 
140/81, 135/90, 129/85 (twice), 128/80, 121/79 (twice), 
121/75, 120/74 (twice), 113/73, 179/96, 122/84, 142/70, 
134/81, 127/85, and 156/89.      

In sum, the veteran's hypertension is well controlled with 
medication and, since 2004, has not been higher than 179/96.  
An evaluation in excess of 10 percent is thus not assignable 
under DC 7101.

D.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to increased evaluations for bipolar 
disorder, a duodenal ulcer and hypertension are not met.  The 
Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should any of his 
disability pictures change.  38 C.F.R. 
§ 4.1.  At present, however, the above noted evaluations are 
the most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the history 
of the disabilities at issue as well as the current clinical 
manifestations and the effect these disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but inasmuch as a 
preponderance of the evidence is against each claim, the 
doctrine is not for application.  

The veteran is competent to report his symptoms and 
complaints. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, he is not competent to offer a medical opinion as to 
extent of his psychiatric disability, duodenal ulcer, and 
hypertension as he is not a medical professional with the 
required expertise to do so. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case. See Hart, supra.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) is deferred pending remand for the issue 
of entitlement to TDIU, following this decision. 


ORDER

Service connection for asthma is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for allergic rhinitis is 
denied.

An evaluation in excess of 30 percent for bipolar disorder is 
denied.  

An evaluation in excess of 10 percent for duodenal ulcer is 
denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  


REMAND

The veteran claims entitlement to a TDIU.  Additional action 
is necessary before the Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
an 
exa
min
ati
on 
in
support of the veteran's claim for a TDIU is necessary 
bec
aus
e 
the 
evi
den
ce
establishes that the veteran's service-connected disabilities 
pla
y a 
rol
e, 
the 
ext
ent 
of
which is unknown, in the veteran's inability to work.  For 
ins
tan
ce, 
dur
ing 
a 
VA
mental disorders examination conducted in January 2003, an 
exa
min
er 
not
ed 
tha
t,
with the veteran's medical history and problems, the veteran 
wou
ld 
pro
bab
ly 
hav
e a
hard time getting a job.  In addition, during a VA mental 
dis
ord
ers 
exa
min
ati
on
conducted in July 2004, an examiner noted that, although the 
vet
era
n's 
men
tal
disability did not hinder his employability, his multiple 
phy
sic
al 
dis
abi
lit
ies
,
including some that are not service connected, hinder his 
abi
lit
y 
to 
ful
fil
l 
ful
l-
tim
e
employment.  A medical opinion addressing whether the 
vet
era
n's 
ser
vic
e-
connected disabilities, considered collectively, render the 
vet
era
n 
una
ble 
to 
sec
ure
or follow a substantially gainful occupation is thus 
nec
ess
ary
.      

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a TDIU.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) offer an opinion as to whether 
the veteran's service-connected 
disabilities, alone but considered 
collectively, render the veteran 
unable to secure or follow a 
substantially gainful occupation; 
and 



b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the veteran's TDIU claim.  
If the benefit sought on appeal is not 
granted, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).  The veteran is 
advised that failure to appear for VA examinations could 
result in the denial of his claim. 38 C.F.R. § 3.655. See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


